Citation Nr: 1013716	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee chondromalacia, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, No. 06-1445 (U.S. Vet. 
App. May 6, 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia is not manifested 
moderate recurrent subluxation or lateral instability.  

2.  X-rays of the Veteran's right knee show osteoarthritis.  

3.  The Veteran experiences pain on motion of the right knee; 
however, even taking  into account his complaints of pain, 
there is no evidence that he experiences extension limited to 
10 degrees, or flexion limited to 45 degrees, nor has the 
Veteran been shown to have ankylosis,, and/or impairment of 
the tibia and fibula with slight right knee disability.  



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee chondromalacia (instability) have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code (2009).  

2.  The criteria for a separate evaluation of 10 percent for 
osteoarthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-
5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

Prior to the initial adjudication of the Veteran's claim for 
increased rating, the RO sent the Veteran a letter, dated in 
November 2005, which satisfied the duty to notify provisions 
except that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  The Veteran was subsequently provided with notice 
of how VA determines disability ratings and effective dates 
in a March 2006 letter.  Even though the initial rating 
decision was issued in February 2006, the claim was 
readjudicated in the February 2007 Statement of the Case 
(SOC), and the May 2007 Supplemental Statement of the Case 
(SSOC), after complete notice had been provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board concludes that VA's duty to assist the Veteran has 
also been satisfied in this case.  The Veteran's service 
treatment records as well as all identified and available VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  

In December 2005, the Veteran was provided with a VA 
examination relating to his right knee.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
right knee since he was last examined.  See 38 C.F.R. § 
3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted. VAOPGCPREC 
11-95.  The Board finds the above VA examination report to be 
thorough, complete, and adequate upon which to base a 
decision with regard to this claim.  The VA examiner had an 
opportunity to personally interview and examine the Veteran, 
and the report provides the information necessary to evaluate 
the Veteran's disability under the applicable rating 
criteria.  As such, the Board finds the examination report is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261. Painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Codes 5260 
or 5261.  The claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is assigned for ankylosis of the knee, favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
contemplated when such impairment is moderate.  A 30 percent 
disability evaluation is contemplated when such impairment is 
severe.  

Under Diagnostic Code 5258, a 20 percent disability 
evaluation is assigned for dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the knee to 60 degrees.  
A 10 percent disability evaluation is assigned when flexion 
is limited to 45 degrees.  A 20 percent disability evaluation 
is warranted when flexion is limited to 30 degrees.  A 30 
percent disability evaluation is warranted when flexion is 
limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for extension of the knee limited to five degrees.  
A 10 percent disability evaluation is contemplated for 
extension limited to 10 degrees.  A 20 percent disability 
evaluation is warranted when extension is limited to 15 
degrees.  A 30 percent disability evaluation is warranted 
when extension is limited to 20 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula with slight knee or ankle disability warrants a 10 
percent rating.  A 20 percent disability evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  (2009).  

The medical evidence of record indicates the Veteran was 
treated for and diagnosed with chondromalacia of the right 
knee and subsequently underwent a right knee arthrotomy in 
May 1967 while in service.  A February 2002 private treatment 
report reflects the Veteran was diagnosed with Stage IV 
osteoarthritis of the right knee.  The examiner noted that 
the Veteran's right knee showed no effusion or ligamentous 
instability and that he had full range of motion in the knee.  
An X-ray of the Veteran's right knee showed Stage IV 
osteoarthritis with a complete collapse of the medial 
compartment.  

The Veteran was afforded a VA examination in December 2005.  
At the examination, the Veteran complained of right knee pain 
and stated that his pain increased whenever he would walk, 
run or climb a staircase.  He also stated that he experienced 
a "locking sensation" nearly twice a week.  He specifically 
denied a history of flare-ups or instability in the past 12 
months.  The Veteran reported that he did not need any 
assistance for normal activities of daily living.  

During the physical examination, the physician noted that 
there was restricted range of motion in the Veteran's right 
knee.  The physician further noted no swelling or redness in 
the knee, but did find "mild tenderness on palpation on the 
medial joint line."  The Veteran's range of motion in his 
right knee was shown to be 0 to 110 degrees actively, 
passively and repetitively with complaints of pain on 
movement.  Drawer sign was negative.  There was no 
instability.  The examiner noted that there was fatigue or 
weakness with repetitive movement.  There was also no 
deformity in his lower extremity upon extension.  

The December 2005 examiner also reviewed an X-ray taken of 
the Veteran's right knee in April 2005.  Based on his review, 
the X-ray revealed advanced osteoarthritic changes at the 
patellofemoral and femoral tibial joint.  In addition, the 
Veteran underwent an X-ray of his right knee joint during the 
December 2005 examination.  The impression from the X-ray 
showed "advanced osteoarthritic change involving the medial 
compartment of the right knee and the right patellofemoral 
joint with narrowing of the joint spaces and osteophyte 
formation."  
The Veteran was diagnosed with degenerative joint disease in 
the right knee with limited range of motion.  With respect to 
how the Veteran's disability has affected his daily living, 
the examiner noted that the Veteran is able to drive, feed, 
and bathe himself without assistance and he is able to 
perform normal activities of daily living without assistance.  

The record also indicates that the Veteran sought treatment 
for his right knee pain from a private facility in April 
2007.  During the consultation, the Veteran described his 
medical history and stated that he had been suffering from 
pain in his right knee since his 1967 surgery.  The physical 
examination of his extremities reflects the Veteran had full 
extension and flexion to 110 degrees in his right knee.  The 
physician noted that the Veteran had "decent stability" in 
the knee, but stated that "it's hard to determine if this 
was true ligament stability or because of arthritis in the 
knee."  

The Veteran is currently assigned a 10 percent rating by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
governs impairment of the knee, including recurrent 
subluxation or lateral instability.  In this regard, the 
Board finds that the medical evidence of record does not 
indicate impairment of the right knee with moderate recurrent 
subluxation or lateral instability.  Indeed, the February 
2002 private report and December 2005 VA examination reflect 
that the Veteran's right knee showed no signs of instability.  
Of equal import is the fact that the Veteran specifically 
denied a history of instability within the past 12 months.  
While the April 2007 private physician noted "decent 
stability" in the Veteran's right knee, there was no actual 
assessment as to the level of instability.  Put another way, 
considering the normal examination in December 2005, to 
include the Veteran specifically denying history, and the 
assessment of the Veteran had decent stability, a finding of 
moderate instability has not been demonstrated.  As such, a 
rating in excess of 10 percent for instability of the right 
knee cannot be granted.  

The Board has considered whether the Veteran would be 
entitled to an increased evaluation for his right knee 
chondromalacia under Diagnostic Codes 5010 and 5003.  The 
Veteran's range of motion in his right knee has been shown to 
be no worse than extension to 0 degrees and flexion to 110 
degrees.  Therefore, the Veteran's limitation of flexion and 
extension are both noncompensable under Diagnostic Codes 5260 
and 5261.  However, as previously discussed, when the Veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee and there is X-ray evidence of 
arthritis, a separate rating for arthritis can be based on 
painful motion under 38 C.F.R. § 4.59.  The Veteran clearly 
has degenerative joint disease of the right knee that is 
accompanied by painful motion.  Based on these findings, the 
Board finds that a separate rating under Diagnostic Codes 
5010 and 5003 for pain caused by arthritis is warranted.  
Therefore, the Veteran is entitled to a separate10 percent 
disability rating for his right knee degenerative joint 
disease under 38 C.F.R. § 4.59.  

Again, the Board notes that the Veteran is not entitled to a 
compensable ratings under Diagnostic Codes 5260 or 5261.  The 
Veteran has not been shown to have limitation of extension to 
15 degrees or limitation of flexion to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  During his 
December 2005 examination, his knee range of motion was 0 to 
110 degrees.  In addition, during the Veteran's April 2007 
private consultation, he was shown to have full extension and 
flexion to 110 degrees in his knee.  As such, he has not been 
shown to meet the criteria for a compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5260-5261.  

The Board has also considered a functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2009); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an 
increased evaluation for the Veteran's service-connected 
right knee chondromalacia is not warranted on the basis of 
functional loss due to pain on weakness in this case, as the 
Veteran's symptoms are contemplated by the 10 percent already 
assigned.  While the December 2005 VA examiner noted the 
Veteran's complaints of pain with repetitive use, the 
examination results did not result in an observable change in 
his range of motion measurements.  Further, the December 2005 
examiner indicated that the Veteran was able to perform his 
daily activities without interference from his knees.  Thus, 
an increased rating under DeLuca is not warranted.  

In addition, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes for the knee.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this regard, Diagnostic Code 5256 
is not for application as ankylosis was not shown.  
Diagnostic Codes 5258-5259 are not for application as 
dislocated or removed cartilage was not indicated.  
Diagnostic Code 5262 is not for application as impairment of 
the tibia and fibula was not shown.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating for his service-
connected right knee chondromalacia at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds 
that the current 10 percent evaluation is appropriate for the 
entirety of the rating period.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular scheduler 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular scheduler standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available scheduler evaluations 
for that service-connected disability are inadequate.  
Second, if the scheduler evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available scheduler evaluation for the service-
connected right knee is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right 
knee with the established criteria found in the rating 
schedule for disability of the knee shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above the rating criteria 
considers range of motion, instability, and pain on motion.  

The Board further observes that, even if the available 
scheduler evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his right 
knee.  Indeed, other than the 1967 arthrotomy of his right 
knee, it does not appear that the Veteran has undergone 
surgery or been hospitalized at all for his right knee 
disability.  While the Veteran's wife asserts that the 
Veteran will never be able to hold down a job, she attributes 
this to his short-term memory.  See Veteran's wife's 
statement, dated June 2006.  In a subsequent May 2007 
statement, she maintained that the Veteran's knee disability 
has affected his ability to perform his duties as a 
carpenter.  However, while the Veteran may have difficulty 
carrying out the duties of a carpenter, there is no objective 
evidence to show that he is unable to obtain any form of 
employment due to his right knee chondromalacia.  Moreover 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned scheduler rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 [noting that the disability rating itself 
is recognition that industrial capabilities are impaired].  
The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.  


ORDER

Entitlement to an increased disability rating for service-
connected right knee chondromalacia, currently rated as 10 
percent disabling, is denied.  

Entitlement to a separate 10 percent disability evaluation 
for osteoarthritis and degenerative joint disease of the 
right knee is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


